Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 7, 2019

                                      No. 04-19-00648-CV

                          IN THE INTEREST OF M.A., A CHILD,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00285
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        The trial court signed an order terminating appellant’s parental rights on August 22,
2019. Because this is an accelerated appeal, the notice of appeal was due to be filed on
September 11, 2019. See TEX. R. APP. P. 26.1(b). A motion for extension of time to file the
notice of appeal was due on September 26, 2019. See TEX. R. APP. P. 26.3. Although appellant
filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she did not file
a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       It is therefore ORDERED that appellant file, within fifteen days of the date of this order,
a response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further order of this
court.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2019.
___________________________________
LUZ ESTRADA,
Chief Deputy Clerk